Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-25 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 18, 20-21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kohashi et al. (US 2006/0186905). (”Kohashi”)
5.	Regarding claim 18, Kohashi A method of using a probe card during testing of a unit-under-test (UUT) [Figures 6-8, a method of using a probe card is taught], comprising: bringing probe bodies of the probe card into electrical contact with conductive contacts of the UUT, wherein the probe bodies extend through holes in a guide plate [Figures 6-8, probe bodies 11 of the probe card are brought into electrical contact with conductive contacts of the UUT]; and after Figures 6-8, a pusher needle 20/21 extends through a hole 12A as shown].
6.	Regarding claim 20, Kohashi teaches wherein the UUT includes a die or a wafer [Figures 6-8, the UUT includes a wafer].
7.	Regarding claim 21, Kohashi teaches A probe card [Figures 6-8, a probe card is shown], comprising: a probe landing pad [Figures 6-8, a probe landing pad 15; a guide plate having a hole therein [Figures 6-8, a guide plate 12 having a hole 12b]; and 25AB1020-USa pusher needle that extends through the hole, wherein the pusher needle is not electrically coupled to the probe landing pad [Figures 6-8, a pusher needle 20/21 is shown].
8.	Regarding claim 24, Kohashi teaches further comprising: one or more probe bodies to contact the probe landing pad and extend through corresponding holes in the guide plate [Figures 6-8, probe bodies 11 shown].
9.	Regarding claim 25, Kohashi teaches wherein the guide plate is a first guide plate, the probe card further includes a second guide plate, and the pusher needle does not extend through the second guide plate [Figures 6-8, see the pusher needle 20/21].
Allowable Subject Matter
10.	Claims 19, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 19, 22-23 are listed below:
19. The method of claim 18, further comprising: causing the pusher needle to retract through the hole in the guide plate to not contact the UUT while the probe bodies are in electrical contact with conductive contacts of the UUT.  

23. The probe card of claim 22, wherein the guide plate is a first guide plate, the probe card further includes a second guide plate, and the pusher needle support is between the first guide plate and the second guide plate.

Allowable Subject Matter
12.	Claims 1-17 are allowed.
13.	The following is an examiner’s statement of reasons for allowance:
14.	Regarding claim 1, the prior art of record Kohashi et al. (US 2006/0186905) teaches A probe card, comprising: a probe landing pad [Figures 6-8, a probe landing pad 15]; a guide plate having a hole therein [Figures 6-8, a guide plate 12 having a hole 12b]; and a pushing mechanism [Figures 6-8, a pushing mechanism 20/21].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the pushing mechanism includes a pusher needle and a pusher needle support, the pusher needle support is between the probe landing pad and the guide plate, and the pusher needle support is controllable to cause the pusher needle to extend and retract through the hole in the guide plate” in combination with other limitations of the claim.
15.	Claims 2-14 are also allowed as they further limit claim 1.
16.	Regarding claim 15, the prior art of record Kohashi et al. (US 2006/0186905) teaches A method of manufacturing a probe card, comprising: providing a probe landing pad and a guide plate, wherein the guide plate has a hole therein [Figures 6-8, a probe landing pad 15, a guide plate 12 having a hole 12b]; and providing a pushing mechanism between the probe landing pad and the guide plate [Figures 6-8, a pushing mechanism 20/21 is shown].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the pushing mechanism includes a pusher needle and a pusher needle support, the pusher needle support is between the probe landing pad and the guide plate, and the pusher needle support is controllable to cause the pusher needle to extend and retract through the hole in the guide plate” in combination with other limitations of the claim.
17.	Claims 16-17 are also allowed as they further limit claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wada et al. US 20040183556 teaches a fabrication method of semiconductor IC device. See Figure 4 showing a pushing mechanism 30.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/            Primary Examiner, Art Unit 2868